REILLY, P. J.,
This matter comes before the court upon objections to petitions for nomination to the office of School Director of the DuBois Area Schools, Region A, under the provisions of 25 P.S. §2937. The objector alleges that the affidavit of the circulator of said petitions bears the date of March 7, 1977, while said circulator was not actually registered as a voter until March 8, 1977, and that under the provisions of the Act of June 3, 1937, P.L. 1333, sec. 908, as amended, 25 P.S. §2868, the circulator of a petition must be a registered voter.
Following hearing, the court is satisfied that, at the time the acknowledgment was entered, application for registration by the circulator had been mailed to the Registration Office of Clearfield County, and should have been received as of that date. There is obviously no intent to defraud in this matter and, therefore, under the provisions first named above, the court enters the following
ORDER
Now, March 24, 1977, following hearing into the above objections to petition for nomination, it is the order of this court that the circulator, George M. Orsich, be given one week from date hereof to amend his acknowledgment contained on said petitions to reflect the date of March 8, 1977. If said amendment is made within such period, the objections shall be dismissed.